Citation Nr: 0808287	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  06-04 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for 
service-connected residuals of hemilaminectomy.

2. Entitlement to service connection for bilateral leg 
radiculopathy, claimed as secondary to service-connected 
residuals of hemilaminectomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1975 to 
November 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions issued in September 
2004 and April 2005 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri.

In connection with this appeal, the veteran requested a 
personal hearing before a Veteran's Law Judge, sitting at the 
RO.  In April 2006, the veteran withdrew her request for such 
hearing.  As no further communication from the veteran with 
regard to a hearing has been received, the Board considers 
her request for a hearing to remain withdrawn.  See 38 C.F.R. 
§§ 20.702(d), (e); 20.704(d), (e) (2007).

The issue of entitlement to service connection for bilateral 
leg radiculopathy is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to her who 
was responsible for submitting such evidence, and developed 
all available evidence necessary for an equitable disposition 
of the claim. 

2. Residuals of hemilaminectomy at its most severe is 
manifested by upright and steady gait; forward flexion to 65 
degrees and to 75 degrees upon repetition; extension to 20 
degrees; lateral flexion to 23 degrees; lateral rotation to 
25 degrees; increased pain on repetition; some unsteadiness 
with forward flexion, but no signs of weakness or 
fatigability, and a surgical scar, measuring 9 cm X 0.1 cm. 
and tender at the most distal one-third.



CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for 
service-connected residuals of hemilaminectomy have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2007).

2. The criteria for a separate rating of 10 percent for a 
tender surgical scar have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claims for VA benefits.  In this case, the veteran was 
provided with VCAA notification letters in November 2003, 
March 2004, and May 2004, prior to the initial unfavorable 
AOJ decision issued in September 2004.  

Under Pelegrini, for a VCAA notice to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the notice must: 
(1) inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claims.  Pelegrini, 18 Vet. App. at 120-121. 

Additionally, according to Vazquez-Flores v. Peake, No. 05-
0355 (U.S. Vet. App. January 30, 2008), for an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

In reviewing the veteran's claim of entitlement to an 
increased rating evaluation, the Board observes that the VCAA 
notices issued in November 2003 and March 2004 informed the 
veteran of how VA would assist her in developing her claim, 
the types of evidence that the veteran could submit, and her 
and VA's obligations in providing such evidence for 
consideration.  The November 2003 letter also advised her 
that she must show that her service-connected disability had 
gotten worse, and the March 2004 letter requested that she 
send any evidence in her possession to VA.  The May 2004 
notice was sent to inform the veteran specifically of VA's 
efforts to obtain specific private treatment records.  None 
of these letters advised her that she could submit evidence 
showing the impact of the worsening of symptoms on her 
employment and daily life, of any special requirement of the 
rating criteria that cannot be met by general worsening of 
symptoms, or of relevant diagnostic codes or their 
application.

Failure to provide pre-adjudicative notice of any of the four 
elements is presumed to create prejudicial error.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Simmons 
v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  The Secretary 
has the burden to show that this error was not prejudicial to 
the veteran.  Lack of prejudicial harm may be shown that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders, supra; see also Mayfield v. Nicholson, 19 Vet. App. 
103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006). 
 
Additionally, in some cases, lack of prejudice may be 
established where the claimant has stated that she or she has 
no further evidence to submit, or where the record reflects 
that VA has obtained all relevant evidence.  There must be a 
demonstration that there was no error or that, despite the 
error, the adjudication was essentially fair.  See 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir.1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served."); see also Dunlap 
v. Nicholson, 21 Vet. App. 112, 118 (2007).  Consideration 
should also be given to "whether the post-adjudicatory 
notice and opportunity to develop the case that is provided 
during the extensive administrative appellate proceedings 
leading to the final Board decision and final Agency 
adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores, slip op. at 9.  

In the present case, the veteran was apprised of the 
diagnostic codes relevant to the spine, under which she is 
rated, in the January 2006 statement of the case (SOC).  
Finally, a March 2006 letter informed her that the rating 
schedule was used to determine disability ratings and of the 
basis for rating evaluations, to include the nature of the 
symptoms of the condition for which disability compensation 
is being sought, their severity and duration, and their 
impact upon employment.

The Board recognizes the inadequate timing of the post-
adjudicative letter and statement of the case; however, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  Specifically, the 
veteran has advanced arguments with regard to how her spine 
disability has impacted her daily activities and employment.  
Additionally, in the March 2007 informal hearing presentation 
submitted by the veteran's accredited representative, the 
diagnostic codes and rating criteria under both the old and 
new rating schedule for the spine were discussed.  
Accordingly, the Board determines that the veteran had 
knowledge of the evidence she could submit in support of her 
claim and the rating criteria she must meet for an assignment 
of a higher rating evaluation.   Based on these facts, the 
Board determines that the purpose of notice under the VCAA 
has been met. 

Also pertinent to VA notice requirements is the Court's 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Dingess/Hartman held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  In the present case, in a March 2006 
letter, VA notified the veteran of the type of evidence 
necessary to establish both a disability rating and an 
effective date.  Although sent after the initial adjudication 
of the veteran's claim, the Board finds no prejudice in 
proceeding with a decision.  See Bernard at 394.  The 
question of notice with regard to disability ratings is 
discussed above, and as the Board concludes herein that the 
preponderance of the evidence is against the veteran's 
increased rating claim, any question as to the appropriate 
effective date to be assigned is rendered moot.  

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished all due process concerns have 
been satisfied.  See id; Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  As 
indicated above, all content requirements of a VCAA notice 
have been fully satisfied in this case.  Therefore, the Board 
finds that delaying appellate review by providing additional 
VCAA letters to the veteran would be of no benefit. 

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing her 
with a VA examination.  VA and private treatment records and 
reports from September 2004 and January 2006 VA examinations 
were reviewed by both the AOJ and the Board in connection 
with adjudication of her claim.  The Board notes that the 
veteran provided VA with an authorization to obtain records 
from Dr. B. Through letters and phone calls, VA learned that 
Dr. B. had transferred all the veteran's records to the 
Belton Family Clinic.  However, the Clinic responded first by 
letter that it could not release records transferred from 
another facility.  Subsequently, VA contacted the Clinic by 
phone and was informed that there were no records for the 
veteran at that location.  Thus, the Board determines that VA 
has satisfied its duty to assist in attempting to obtain 
these outstanding treatment records.  The veteran has not 
identified any additional, relevant records that VA needs to 
obtain for an equitable disposition of her claim. 

Based on these facts, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claim without further development.  Thus, the Board finds 
that additional efforts to assist or notify the veteran in 
accordance with VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duty to inform and assist 
the veteran at every stage in this case.  Therefore, she will 
not be prejudiced by the Board proceeding to the merits of 
the claim.

II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  
In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected residuals of hemilaminectomy.  
The Board has found nothing in the historical record that 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  The Board is of 
the opinion that this case presents no evidentiary 
considerations that would warrant an exposition of remote 
clinical histories and findings pertaining to this disability 
beyond that which is set out herein below.  In an increased 
rating case the present disability level is the primary 
concern and past medical reports do not take precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Additionally, in Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court discussed the concept of the "staging" of ratings, 
finding that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28.  While this appeal was pending, 
the Court also held that staged ratings are appropriate for 
increased rating claims when factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Therefore, in accordance 
with Hart, the Board has considered the propriety of staged 
ratings in evaluating the veteran's service-connected back 
disability.

The veteran's service-connected residuals of hemilaminectomy 
are assigned a 10 percent rating evaluation pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2007).  The veteran 
contends that her symptomology is worse than is contemplated 
under such rating, and that a higher rating should, 
therefore, be assigned.  Specifically, she argues that her 
back disability is so severe that it has caused her to lose 
two jobs.

The Board observes that the schedular criteria for rating 
spine disabilities were amended twice just over a year prior 
to the veteran's application for an increased rating.  The 
rating criteria pertaining to intervertebral disc syndrome 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293, was amended 
effective September 23, 2002.  See 67 Fed. Reg. 54,345-54,349 
(August 22, 2002).  Second, effective September 26, 2003, the 
rating criteria for evaluating all spine disorders were 
amended.  See 68 Fed. Reg. 51,454-51,458 (August 27, 2003); 
see also corrections at 69 Fed. Reg. 32, 449 (June 10, 2004).  
The veteran filed her claim for an increased rating in 
October 2003.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.
The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The new regulations that became effective on September 26, 
2003, revised the schedular criteria for the rating of all 
spine disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5235-5243 (2007).

As relevant to the lumbar spine, under the General Rating 
Formula for Diseases and Injuries of the Spine, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, unfavorable ankylosis of the 
entire spine warrants a 100 percent rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  Forward flexion of the thoracolumbar spine 
30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine warrants a 40 percent rating.  Forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spine contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis warrants a 
20 percent rating. 

The notes applicable to the General Formula are as follows:

Note (1): Evaluate any associated objective 
neurological abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation 
purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion are 
zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  
The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and 
right lateral flexion, and left and right 
rotation.  The normal combined range of motion of 
the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal 
motion provided in this note are the maximum that 
can be used for calculation of the combined range 
of motion.

Note (3): In exceptional cases, an examiner may 
state that because of age, body habitus, 
neurologic disease, or other factors not the 
result of disease or injury of the spine, the 
range of motion of the spine in a particular 
individual should be considered normal for that 
individual, even though it does not conform to the 
normal range of motion stated in Note (2).  
Provided that the examiner supplies an 
explanation, the examiner's assessment that the 
range of motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion measurement 
to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or 
more of the following: difficulty walking because 
of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero 
degrees) always represents favorable ankylosis.
Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except 
when there is unfavorable ankylosis of both 
segments, which will be rated as a single 
disability. 

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint(s) involved.  When, however, the 
limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate diagnostic code(s), a 10 
percent rating is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 

Under Diagnostic Code 5243, intervertebral disc syndrome may 
be rated under either the General Formula or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  Under the Formula for Rating 
Intervertebral Disc Syndrome, incapacitating episodes having 
a total duration of at least one week but less than 2 weeks 
during the past 12 months warrants a rating of 10 percent.  
Incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months 
warrants a rating of 20 percent.  Incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months warrants a rating of 30 
percent.  Incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months warrants a rating 
of 60 percent.

Note (1): For purposes of evaluating under 
diagnostic code 5243, an incapacitiating episode 
is a period of acute signs and symptoms due to 
intervertebral disk syndrome that requires bed 
rest prescribed by a physician and treatment by a 
physician. 

Note (2): If intervertebral disk syndrome is 
present in more than one spinal segment, provided 
that the effects in each spinal segment are 
clearly distinct, evaluate each segment on the 
basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries 
of the Spine, whichever method results in a higher 
evaluation for that segment.

At a September 2004 VA examination, the veteran reported pain 
of 8 out of 10 on the pain scale, which she indicated was a 
flare-up, stating that the pain flares once per week and the 
normal daily pain is at a 5 or 6.  She treated the pain with 
ibuprofen three times per day.  She had recently lost her 
position as a restaurant manager.  The veteran reported that 
she could not tolerate sitting for prolonged periods.  She 
could walk a half mile, being only occasionally unsteady, and 
drive for one-and-a-half hours before she needed to get out 
of the car and walk around.  She stated that wet weather 
increased the ache in her back.  Objectively, the examiner 
found her gait to be upright and steady.  Range of motion was 
forward flexion to 65 degrees and to 75 degrees upon 
repetition; extension to 20 degrees; lateral flexion to 23 
degrees bilaterally; and lateral rotation to 25 degrees 
bilaterally.  Some unsteadiness was noted with forward 
flexion.  Range of motion caused increasing pain, but no 
signs of weakness or fatigability.  Some loss of spinal 
curvature was noted, but was indicated by the examiner to be 
a result of increased abdominal girth.  The examiner observed 
a surgical scar, measuring 9 X 0.1 cm.  Although she 
subjectively reported no marked tenderness over the scar, 
physical examination revealed tenderness at the most distal 
one-third.  The examiner diagnosed current evidence of 
degenerative disc disease and possible discogenic disease.

At her January 2006 VA examination, the veteran presented 
with subjective complaints of constant pain for which she 
takes Motrin three times daily.  She indicated that she had 
trouble going up and down the stairs, but walked up to a half 
mile three to four times per week.  The examiner noted that 
her gait was normal, pain moderate, and that she had no 
difficulty getting up onto the examination table.  Active 
range of motion was forward flexion to 70 degrees, extension 
to 30 degrees, lateral flexion to 20 degrees bilaterally, 
lateral rotation to 30 degrees bilaterally.  All movement was 
limited by pain, but there was no additional limitation due 
to fatigue with repetition.  Mild tenderness over the left 
buttock was reported, but no paraspinous muscle spasm was 
evident.  A 3.5 inch well-healed surgical scar over the 
lumbosacral spine was observed.  The examiner reviewed an 
October 2005 X-ray which revealed mild degenerative joint 
disease in the lumbar spine.  Degenerative disease of the 
lumbosacral spine, previously with a repair of a herniated 
disc at L5-S1 was diagnosed. 

The Board has considered all relevant evidence of record with 
regard to the current severity of the veteran's service-
connected residuals of hemilaminectomy.  First, the Board 
considered whether a higher rating is warranted under the 
assigned Diagnostic Code 5237.  In this regard, the Board 
notes that the medical evidence of record indicates that the 
veteran does not experience flexion of the thoracolumbar 
spine to less than 60 degrees, combined range of motion of 
the thoracolumbar spine of less than 120 degrees, muscle 
spasm or guarding severe enough to result in an abnormal 
gait, or abnormal spine contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  Therefore, the Board 
determines that the preponderance of the evidence is against 
a rating in excess of 10 percent for the veteran's disability 
under Diagnostic Code 5237 for any stage of the appeal 
period.

The Board has considered the effects of pain on the 
functional impairment resulting from the veteran's back 
disability.  However, the Board finds that the effects of 
pain reasonably shown to be due to the veteran's service-
connected back disability are contemplated in the 10 percent 
rating assigned by the RO under Diagnostic Code 5237.  There 
is no indication that pain, due to the veteran's back 
disability, has caused functional loss greater than that 
contemplated by the 10 percent evaluation assigned.  38 
C.F.R. §§ 4.40, 4.45; DeLuca, supra.

The Board next gave consideration has also been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4 (2007), as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).   The Court has held that it is 
possible to have separate and distinct manifestations from 
the same injury which would permit rating under several 
diagnostic codes; however, the critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259 (1994).
In this regard, the Board notes that the veteran has a 
surgical scar associated with her hemilaminectomy.  This scar 
is observed to be well-healed, but tender at the distal one 
third.  Accordingly, the Board finds that assignment of a 
separate 10 percent rating for her tender surgical scar is 
warranted.  38 C.F.R. § 4.118, Diagnostic Code 7804. 

The Board also observes that the veteran has a diagnosis of 
degenerative disc disease; however, the symptomology of such 
disorder to be considered under the General Formula is not 
distinct from that already considered in her rating under 
Diagnostic Code 5237.  Therefore, assignment of a separate 
rating based on intervertebral disc syndrome under the 
General Formula, Diagnostic Code 5243 would be pyramiding.  
Further, although the veteran has reported that she was 
prescribed bed rest in October 2005, VA treatment records 
reflect only that she requested a work excuse.  She stated 
that she has also self-prescribed other periods of bed rest.  
However, absent objective evidence of incapacitating 
episodes, a rating evaluation under the Formula for Rating 
Intervertebral Disc Syndrome is not supported.   

Finally, the evidence of record demonstrates that the veteran 
has degenerative joint disease of the lumbar spine, 
established by X-rays; however, the Board finds that any 
limitation of motion as a result of the degenerative joint 
disease is contemplated in her 10 percent evaluation under 
Diagnostic Code 5237.  Therefore, the veteran is not entitled 
to a separate rating under Diagnostic Code 5003.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim for a rating in 
excess of 10 percent for residuals of hemilaminectomy under 
Diagnostic Codes 5237, as well as a rating in excess of the 
10 percent herein assigned for her surgical scar.  Therefore, 
the benefit of the doubt doctrine is not applicable in the 
instant appeal and her increased rating claim must be denied.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7.

The Board has contemplated whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2007).  The Board finds no evidence 
that the veteran's service-connected residuals of 
hemilaminectomy present such an unusual or exceptional 
disability picture at any time so as to require consideration 
of an extra-schedular evaluation pursuant to the provisions 
of 38 C.F.R. § 3.321(b)(1).  The objective medical evidence 
of record shows that manifestations of the veteran's service-
connected disability does not result in a marked functional 
impairment in a way or to a degree other than that addressed 
by VA's Rating Schedule.  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  Consequently, the Board concludes that referral of 
this case for consideration of an extra-schedular rating is 
not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

Entitlement to a rating in excess of 10 percent for service-
connected residuals of hemilaminectomy is denied under 
Diagnostic Code 5237.

Entitlement to a separate rating of 10 percent for a tender 
surgical scar under Diagnostic Code 7804 is granted. 


REMAND

The veteran contends that she suffers sciatic radiculopathy 
of both legs as a result of her service-connected back 
disorder.  Thus, she argues that service connection is 
warranted for bilateral leg radiculopathy on a secondary 
basis.  The Board determines that a remand is required for 
further development of the record.

Specifically, the Board observes that there is some question 
as to whether the veteran has a current diagnosis of any 
neurological complication of her service-connected back 
disorder.  In this regard, the Board notes that a March 1995 
VA examination report reveals a diagnosis of bilateral 
sciatica.  At a September 2004 VA examination the veteran 
reported tingling in the right and left buttock and left leg, 
but no diagnosis with regard to a neurological disorder was 
recorded.  A December 2004 VA treatment record indicates that 
the veteran had low back pain likely secondary to sciatica.  

Thereafter, in May 2005, the veteran underwent a VA 
examination specifically to assess her claim of leg nerve 
involvement secondary to her service-connected back disorder.  
At this examination, an electromyography (EMG) was conducted, 
as well as a clinical examination.  The examiner indicated 
that he had been asked to assess whether the veteran had a 
left leg radiculopathy secondary to her back disorder.  He 
opined that the veteran does not have evidence of 
radiculopathy.  However, it is unclear whether the examiner's 
opinion was addressing radiculopathy of either leg or just 
the left leg.  Further, the Board notes that the EMG appears 
to have been conducted only on the left leg.  As the veteran 
has specifically claimed symptoms in both buttocks and legs, 
the Board finds this VA opinion an insufficient basis on 
which to determine whether the veteran experiences 
radiculopathy of her right leg, if not her left. 

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be afforded another 
VA examination to assess the existence 
and etiology of any right or left leg 
neurological disorder, as secondary to 
her service-connected back disorder.  
The claims file should be made 
available for review, and the 
examination report should reflect that 
such review occurred.  All appropriate 
tests and studies should be conducted.  
After the examination, the examiner 
should respond to the following 
question: 

Is it at least as likely as not (50% or 
greater probability) that any 
neurological disorder of the veteran's 
right or left leg is a result of her 
service-connected back disorder?

The term "as likely as not" does not 
mean merely within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation or 
aggravation as it is to find against 
it.

A rationale should be provided for any 
opinion advanced.  If the examiner 
cannot form an opinion without 
resorting to mere speculation, the 
examiner should so state and provide an 
explanation for that conclusion.

2.	After completing the above action and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
service connection claim should be 
readjudicated, to include all evidence 
received since the December 2005 
statement of the case.  The veteran and 
her representative should then be 
issued a statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


